Per curiam.
These disciplinary matters are before the Court on Notices of Discipline seeking the disbarment of Wendel Lawrence Bowie (State Bar No. 071763) based on his actions in mishandling his clients’ funds and legal matters. Personal service was perfected on Bowie, but he failed to file a Notice of Rejection with regard to any of the Notices of Discipline. Therefore, he is in default, has waived his rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1 (b).
The facts, as deemed admitted by Bowie’s defaults in each matter, show that Bowie, who was admitted to the Bar in 1995, received $300,000 as the closing attorney in a refinancing of a home mortgage, but failed to disburse the funds to the original mortgage holder and later failed to account for the funds. In a second matter, he obtained $4,462.45 in settlement funds on behalf of his client, but failed to disburse the funds to his client or account for them. In the third matter, Bowie was the closing attorney in two separate real estate transactions for the same seller, but failed to record the deeds transferring ownership of the properties.
Based on these facts, the Investigative Panel found probable cause to believe that Bowie violated Rules 1.2 (a), 1.3, 1.15 (I), 1.15 (II), and 8.4 (a) (4), of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for each of these violations is disbarment.
In aggravation of discipline, the Investigative Panel found that Bowie failed to respond to and was not cooperative in the disciplinary proceedings, his conduct was egregious, and he had multiple disciplinary cases pending.
Having reviewed the records, we agree that disbarment is the appropriate sanction. Therefore, it is hereby ordered that the name of Wendel Lawrence Bowie be removed from the rolls of persons authorized to practice law in the State of Georgia. Bowie is reminded of his duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.